Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
                                  Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Fukuda (US 2013/0218366)
Regarding claim 1, the prior art discloses:
An electronic device (fig 1) comprising: 
an input unit ( in fig 1) configured to obtain destination information (fig 2-11) from a user (references 2-5 and 51 in fig 1): 
a memory and at least one processor which is operatively connected to the input unit and the memory (fig 1), wherein the at least one processor is configured to: 
obtain a travel path of an EV (fig 2-11), which is derived based on the destination information (fig 2-11); and 
predict battery consumption when the electric vehicle travels along the travel path (fig 2-11 teaches this limitation, i.e., see one or more of par 7, 15, 17, 23-37, 43-49, 52-53, 59-66).
(Claim 9) a sensing unit configured to sense a battery charge state of the EV (par 23: collects or acquires battery's remaining charge amount data), wherein the at least one processor is configured to: 
determine whether the EV is able to reach the destination by comparing the battery consumption predicted when the electric vehicle travels along the travel path with a battery charge state of the EV (one or more of par 7, 24, 26, 36-37, 60-61), 
when, as a result of the determination,  the EV is determined to be unable to reach the destination EV (one or more of par 7, 24, 26, 36-37, 56,  60-62), select, based on the battery charge state, a charging station  (par 56-62) that the EV is able to reach, set the charging station as a stopover point, generate a new travel path including the stopover point, and inform the user of the new travel path (fig 2-11).
(Claim 10) wherein the at least one processor is further configured to: obtain a plurality of travel paths derived based on the destination information, (fig 2-11) 
predict the batter consumption when the electric vehicle travels along each of the plurality of travel paths (fig 2-11 teaches this limitation, i.e., see one or more of par 7, 15, 17, 23-37, 43-49, 52-53, 59-66); and 
recommend one of the plurality of travel paths to the user on the basis of the predicted battery consumption (fig 2-11 teaches this limitation, i.e., see one or more of par 7, 15, 17, 23-37, 43-49, 52-53, 59-66).
Claims 11 and 19-20 recite similar subject matter and are rejected for the same reason.

 Claims 1, 9-11 and 19-20 are rejected under 35 U.S.C. 102(a) (2) being anticipated by the prior art of record Lin (US 2019/0272600)
Regarding claim 1, the prior art discloses:
An electronic device comprising (fig 1): 
an input unit configured to obtain destination information from a user (par 22): 
a memory and at least one processor which is operatively connected to the input unit and the memory (fig 1), wherein the at least one processor is configured to: 
obtain a travel path of an EV, which is derived based on the destination information (see one or more of abstract, summary, fig 3-4); and 
predict battery consumption when the electric vehicle travels along the travel path (par 25, 30-33).
(Claim 9) a sensing unit configured to sense a battery charge state of the EV (par 20: microcontroller 221 coupled to the rechargeable battery for monitoring residual electric energy, par 25: microcontroller 221 detects the residual electric energy in the currently used rechargeable battery of the electric vehicle), wherein the at least one processor is configured to: 
determine whether the EV is able to reach the destination by comparing the battery consumption predicted when the electric vehicle travels along the travel path with a battery charge state of the EV (par 5, 7, 25), 
when, as a result of the determination,  the EV is determined to be unable to reach the destination, select, based on the battery charge state, a charging station (fig 1) that the EV is able to reach fig 1), set the charging station as a stopover point (fig 1),  generate a new travel path including the stopover point (fig 1), and inform the user of the new travel path (see one or more of abstract, par 2, 5-6, 19-22, 28-33).
(Claim 10) wherein the at least one processor is further configured to: obtain a plurality of travel paths derived based on the destination information, (fig 3-9) 
predict the batter consumption (par 25, 30-33) when the electric vehicle travels along each of the plurality of travel paths, (fig 3-9) and 
recommend one of the plurality of travel paths to the user on the basis of the predicted battery consumption (see one or more of abstract, par 2, 5-6, 19-22, 28-33).
Claims 11 and 19-20 recite similar subject matter and are rejected for the same reason.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Xiaoli (US 2014/0025255)
Regarding claim 1, the prior art discloses:
An electronic device (fig 1) comprising: 
an input unit configured to obtain destination information from a user (23 in fig 1): 
a memory and at least one processor which is operatively connected to the input unit and the memory (24-27 in fig 1), wherein the at least one processor is configured to: 
obtain a travel path of an EV, which is derived based on the destination information (25-27 in fig 1); and 
predict battery consumption when the electric vehicle travels along the travel path (24-27 in fig 1).
Claim 11 recite similar subject matter and rejected for the same reason.
Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8 and 12-18 would be allowable because the prior art of record does not teach or suggest the limitations in:
 claim 2 and similarly recited claim 12,
claim 8 and similarly recited claim 18.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/PAUL DINH/           
 Primary Examiner, Art Unit 2851